DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
The claim set filed on 28 November 2022 has been considered on the merits. 
Claims 1-17 are rejected. 
Claim 17 is objected. 

Claim Objections
Claim 17 is  objected to because of the following informalities:  claim 17 recites “the transparent container is a gel card, wherein the camera is positioned on the centrifuge sample holder such that an axis of field of vision of the camera is parallel to a plane of a gel card”. For the sake of clarity, consider rephrasing to instead recite “the transparent container is a gel card, wherein the camera is positioned on the centrifuge sample holder such that an axis of field of vision of the camera is parallel to a plane of the gel card”. 
  Appropriate correction is required.

Response to Arguments
Applicant’s arguments, see page 6, filed 28 November 2022, with respect to the rejection of claims under §112(b) have been fully considered and are persuasive.  The rejection of claims under §112(b) has been withdrawn. 
Applicant’s arguments, see page 6, filed 28 November 2022, with respect to the rejection of claims under §112(d) have been fully considered and are persuasive.  The rejection of claims under §112(d) has been withdrawn. 
Applicant’s arguments with respect to claims rejection of claims under §102(a)(1) and §103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chiapperi et al (European Publication EP 2 124 054) in view of Martinell (European Publication EP 0 791 394) further in view of Holmes et al US Publication 2014/0057770) .
Regarding claim 1, Chiapperi et al teaches a method of testing a biological sample, the method comprising: 
providing a centrifuge sample holder having a camera (see Figure 6); 
arranging a transparent container (referred to as transparent microtube 68 in [0024]) comprising a test medium (referred to as a test material 72 in [0024]) in a recess of said centrifuge sample holder (which corresponds to an end 232, see Figure 5 and [0029], which recites “[e]ach of the ends 232, 236 of the rotatable arm member 228 are configured to support at least one test element 60”) such that the test container has a fixed relationship with (which is read as arranged in a connected relation with) the camera wherein the camera is arranged to image a portion of the container comprising said test medium (see [0031]); and
imaging with the camera a mixing of said biological sample with said test medium while centrifuging the sample holder (see [0032]).
Chiapperi doesn’t teach a method having a step of arranging a biological sample in a location of a container above and not in contact with a test medium in the container. In addition, Chiapperi doesn’t teach a method including the step of providing a centrifuge holder having a camera wherein the camera is directly attached to the centrifuge sample holder. 
In the analogous art of providing centrifugation methods and devices, Martinell (European Publication EP 0 791 394) teaches a method step of arranging said biological sample in a location of a container above and not in contact with a test medium in the container (see [0014]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a dual chamber of Martinell and arranging a biological sample in a location of a container above and not in contact with a test medium in the  container into the method disclosed Chiapperi for the benefit of improving the accuracy of a test results obtained compared to state of the art at a previous time  therefrom  (see [0013] of Martinell, which recites “[t]he problem with these containers […] is that some of the components which are dispensed into the cup come into contact with the separating medium and its reagents before completing the first part of the reactions, for example if haemocytes and then antiserum are dispensed, the haemocytes can come into contact with the separating medium before the antiserum has been dispensed, so the test results may be inaccurate”, where haemocytes not coming into contact with the separating medium before the antiserum is dispensed would provide for accuracy in the result). 
In addition, the combination of  Chiapperi and Martinell don’t teach a method including the step of providing a centrifuge holder having a camera wherein the camera is directly attached to the centrifuge sample holder. 
In the analogous art of providing centrifugation of liquid samples, Holmes teaches a “detector such as a camera in the centrifuge, such as but not limited to being integrated into the centrifuge rotor, to image the sample therein. This can be beneficial as the movement of any blood component in the sample can be more easily visualized if the camera is in the same frame of reference as the sample” (see [0170]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camera attachment in relation to the centrifuge sample holder disclosed by the combination of Chiapperi and Martinell such that the centrifuge sample holder and the camera are directly attached as disclosed by Holmes and therefore in the same frame of reference as the sample for the benefit of easily visualizing the movement of a sample component such as blood (see [0170] of Holmes). 
Regarding claim 2, the combination of  Chiapperi, Martinell and Holmes teaches the method of claim 1, further comprising imaging with the camera said biological sample in said location of said container above and not in contact with said test medium in said container (see [0001] of Chiapperi, which recites “an automated testing apparatus having at least one imager disposed in relative proximity to a centrifuge used for supporting at least one test sample. The at least one imager is configured to provide images of test samples in order to enable enhanced processing in advance of a fully completed centrifugation cycle”, see also [0035] of Chiapperi, which recites “a first image might be captured of the test element 60 either in the analysis station or otherwise, in order to provide a standard image prior to loading of patient sample or prior to loading into the centrifuge 222”). 
Regarding claim 3, the combination of  Chiapperi, Martinell and Holmes teaches the method of claim 1, further comprising imaging with the camera (which corresponds to an imager assembly 250, see  Chiapperi) said test medium (which corresponds to the inert material 72, see [0024] of Chiapperi)  in said container (which corresponds to transparent microtubes 68, see [0024] of Chiapperi and illustrated in  Figure 3) before said arranging of said biological sample in said location of said container above and not in contact with said test medium in said container (see [0016]-[0017] of Chiapperi) (see also [0035] of Chiapperi, which recites “a first image might be captured of the test element 60 either in the analysis station or otherwise, in order to provide a standard image prior to loading of patient sample or prior to loading into the centrifuge 222”). 
Regarding claim 4, the combination of  Chiapperi, Martinell and Holmes teaches the method of claim 1, further comprising imaging with the camera a top surface of the test medium (which corresponds to the inert material 72 within the test element 60 of Figure 3, see [0017] of Chiapperi) while centrifuging the sample holder (see [0016]-[0017] of Chiapperi). 
Regarding claim 6, the combination of  Chiapperi, Martinell and Holmes teaches the method of claim 1, wherein the recess is arranged for receiving a plurality of transparent containers comprising each a test medium, wherein the camera is arranged to image at least a portion of each of said plurality of containers received in said recess (see Figure 5 and [0029] of Chiapperi, which recites “[e]ach of the ends 232, 236 of the rotatable arm member 228 are configured to support at least one test element 60”).
Regarding claim 7, the combination of  Chiapperi, Martinell and Holmes teaches the method of claim 6, wherein the plurality of transparent containers are joined together so as to form a row along an edge of a plastic card (see [0024] of Chiapperi, which recites “element 60 is defined by a planar substrate 64 made from plastic”) (see [0025] of Chiapperi, which recites “[r]eferring to Figs. 1-3 and as to the general operation of the testing apparatus 100, a plurality of test elements 60 are initially loaded into the testing apparatus”). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Chiapperi, Martinell and Holmes as applied to claim 1 above, and further in view of Christian et al (WO 2016/160962).
Regarding claim 5, the combination of  Chiapperi, Martinell and Holmes teaches the method of claim 1.
The combination of  Chiapperi, Martinell and Holmes doesn’t  teach a method comprising providing a mirror between a camera and a container.
In the analogous art of providing methods for centrifuging a sample with a centrifuge and for imaging a sample with a camera, Christian teaches a method step of providing a mirror between a camera and a container. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method step of providing a mirror between a camera and a container as disclosed by Christian into the method disclosed by the combination of  Chiapperi, Martinell and Holmes for the benefit of reflecting light an angle such and the container, the camera and the light source may be disposed in a compact design and a mirror insert length may be applied to different test conditions (see [0019] of Christian, which recites “[t]he mirror holder may be adjustable to allow transverse and/or angular adjustment of the mirror location and orientation. Different lengths of mirror inserts may be utilized to correspond to different test conditions, for example, changing the position of the windows 31 on the sample holder when changing from a drainage test to an imbibition test”).  
Claims 8-14 and 16-17  are rejected under 35 U.S.C. 103 as being unpatentable over  Christian et al (WO 2016/160962) in view of Holmes (US Publication 2014/0057770).
Regarding claim 8, Christian teaches a centrifugation apparatus (referred to as a centrifuge 1 in [0012]) suitable for centrifuging biological samples, the apparatus comprising: 
a centrifuge sample holder (referred to as modified sample holder in [0041]) having a camera (referred to as an imagining system 2 in [0017])(see also [0005], which recites “a centrifuge having an onboard imaging system”); 
the centrifuge sample holder comprising a recess (referred to as a modified bucket 43b in [0041]) arranged for receiving a transparent container (referred to as transparent calibrated receiving tube in [0041]) comprising a test medium (referred to as a core sample 29 in [0041]) such that the test container has a fixed relationship with the camera  (which is read as arranged in a connected relation with the camera) wherein the (onboard) camera is arranged to image a portion of the container comprising said test medium when said container is received in said recess (see [0058], which recites “the image sensor is operable to capture the images of the respective sample holders” and [0033], which recites “[c]entrifugal acceleration of the reservoir core samples 29 may throw the oil 30 into the calibrated receiving tubes of the sample holders. As the reservoir core samples 29 are being spun 11, the light source 7 may illuminate the calibrated receiving tubes of the sample holders via the windows 31 of the buckets 3b for viewing the images 26a-c thereof by the relay mirrors 15. The viewed images 26a-c may be reflected by the relay mirrors 15 from a downward direction to a radial direction along the optical cavities and openings 24o of the relay housing 12, through the transparent panes 24, along the optical passages of the optics housing 13, and through the camera lenses 17 to the array mirror 18”); 
the camera being arranged for imaging a mixing of said test medium (i.e. fluid, see [0012]) with a sample (reservoir core sample) (regarding the limitation biological, the material worked upon a device doesn’t limit apparatus claims, see MPEP 2115) (see [0012], which recites “[d]ata from the test may include images or measurements of the reservoir core samples and/or of the fluid, and such images or measurements may be made over time”) while the container is centrifuged (see also [0079], which recites “[a] method of conducting a centrifuge test, comprising: spinning a reservoir core sample in a sample holder of a rotor, wherein an imaging system is torsionally connected to the rotor; and collecting image data of the sample holder with the imaging system while spinning”). Regarding the phrase “the biological sample arranged prior to centrifuging the container in a location of said container above and not in contact with said test medium in said container”, the phrase regards a method of use of the device and isn’t considered to limit any structure of the device as claimed. 
Christian doesn’t teach a centrifuge holder having a camera wherein the camera is directly attached to the centrifuge sample holder.
In the analogous art of providing centrifugation of liquid samples, Holmes et al (US Publication 2014/0057770) teaches a “detector such as a camera in the centrifuge, such as but not limited to being integrated into the centrifuge rotor, to image the sample therein. This can be beneficial as the movement of any blood component in the sample can be more easily visualized if the camera is in the same frame of reference as the sample” (see [0170]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camera attachment in relation to the centrifuge sample holder disclosed by the combination of Chiapperi and Holmes such that the centrifuge sample holder and the camera are directly attached as disclosed by Holmes and therefore in the same frame of reference as the sample for the benefit of easily visualizing the movement of a sample component such as blood (see [0170] of Holmes). 
Regarding claim 9, the combination of Christian and Holmes teaches the apparatus of claim 8 wherein the camera is arranged on an external surface of the sample holder (see [0170] of Holmes) and configured for imaging said biological sample being arranged in said location of said container above and not in contact with said test medium in said container (see [0170] of Holmes) 
Regarding claim 10, the combination of Christian and Holmes teaches the apparatus of claim 8 wherein the camera is arranged on an external surface of the sample holder and configured for imaging said test medium in said container before said biological sample being arranged in said location of said container above and not in contact with said test medium in said container (see [0170] of Holmes). 
Regarding claim 11, the combination of Christian and Holmes teaches the apparatus of claim 8, wherein the camera is arranged for also imaging a top surface of the test medium while centrifuging the sample holder (see [0079], which recites “[a] method of conducting a centrifuge test, comprising: spinning a reservoir core sample in a sample holder of a rotor, wherein an imaging system is torsionally connected to the rotor; and collecting image data of the sample holder with the imaging system while spinning”). 
Regarding claim 12, the combination of Christian and Holmes teaches apparatus of claim 8, comprising a mirror (referred to as a relay mirrors 15 in [0033]) between the camera and the container (see Figure 3 and [0017]).
Regarding claim 13, the combination of Christian and Holmes teaches the apparatus of claim 8, comprising a source of light arranged for illuminating the portion of the container comprising said test medium that is imaged by the camera (see the abstract of Christian, which recites “a light source for illuminating the sample holder). 
Regarding claim 14, the combination of Christian and Holmes teaches the apparatus of claim 8, wherein the recess is arranged for receiving a plurality of transparent containers (referred to as “calibrated receiving tubes of the sample holders” in [0033] of Christian) comprising each a test medium (which corresponds as “core samples” in [0033] of Christian), wherein the camera (i.e. the image sensor 20 in [0033] of Christian) (of which a camera lens 17 is a part) is arranged to image at least a portion of each of said plurality of containers received in said recess (see [0033] of Christian).
Regarding claim 16, combination of Christian and Holmes teaches the apparatus of claim 8, further comprising: a rotor having one or more arms (see [0021] of Holmes, which recites “[a] centrifuge rotor can be a component of the system which may hold and spin the centrifugation vessel(s)”), wherein the centrifuge sample holder hingedly coupled to one of the rotor arms (see Figures 4 and 5) (see also [0021]-[0025] of Holmes).
Regarding claim 17, the combination of Christian and Holmes teaches the apparatus of claim 8 wherein the transparent container (see [0171] of Holmes) is a gel card (see [0105]) of Holmes) , wherein the camera is positioned on the centrifuge sample holder such that an axis of field of vision of the camera is parallel to a plane of a gel card (see [0170] of Holmes).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Christian and Holmes further in view of Chiapperi et al (European Publication EP 2 124 054).
Regarding claim 15, the combination of Christian and Holmes teaches the apparatus of claim 14.
Christian teaches an apparatus having a plurality of transparent containers (i.e. calibrated receiving tubes of the sample holders) (see [0033] of Christian).
The combination of Christian and Holmes does not explicitly teach the plurality of transparent containers being joined together in a row along an edge of a plastic card. 
In the analogous art of providing an imager for  evaluations during centrifugation cycles, Chiapperi teaches a plastic card (which corresponds to a test element 60, see Figure 3) including a plurality of transparent containers (which corresponds transparent microtubes 68, see Figure 3) joined together in a row along an edge of the plastic card (i.e. test element 60, see Figure 3)(see [0024], which recites “[t]his test element 60 is defined by a planar substrate 64 made from plastic or other suitable material that includes a top side 66 and an opposing bottom side 67”). Chiapperi teaches a test medium in the transparent containers (transparent microtubules 68) (see [0008], which recites “imager can capture a single image or multiple images of the at least one test element, such as a gel card or bead cassette, during the course of a centrifugation process such that a predicted value of a gradable agglutination reaction can be obtained”) (see Figure of Chiapperi, which shows 6 container in a plastic card including a test medium 72).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate plastic as the material of a card for holding transparent containers (i.e. planar substrate and test element 60) as disclosed by Chiapperi into the card of apparatus disclosed by the combination of Christian and Holmes because the courts have ruled that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07) and [t]he simple substitution of one known element, the undisclosed material of the structure holding at least one transparent container of the combination of Christian, for another, e.g. the plastic card of Chiapperi, is likely to be obvious when predictable results are achieved. KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wang (European Publication EP 2 835 178) teaches a centrifuge including a rotor, the centrifuge provided with a camera for scanning  reaction vessels of a reaction vessel unit, the camera placed with its field of vision directed to the bottom surfaces of the reaction vessels or to the side surfaces of the reaction vessels (see [0031]). The reaction vessel unit comprising several reaction vessels arranged in parallel in line, such as a gel-card (see [0032]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179. The examiner can normally be reached 9:30 A.M. to 5:30 P.M. Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797